Citation Nr: 0824188	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  91-12 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for the service-connected arthritis of the neck from February 
24, 1989.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from September 1950 
to December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1989 RO rating decision 
that granted service connection for arthritis of the neck as 
secondary to his service-connected injury of the right 
forearm.  The rating decision assigned a 10 percent rating 
effective on February 24, 1989.  

Thereafter, an October 1994 RO rating decision granted an 
increased initial rating of 40 percent; the 40 percent rating 
was continued in an RO rating decision in October 1995.  

Inasmuch as a higher rating than 40 percent is available for 
this disability, and as a claimant is presumed to be seeking 
the maximum available benefit for a given disability, the 
claim for higher rating as reflected on the title page remain 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

Also, as the claim before the Board involves a request for 
higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  

In September 2001 a Deputy Vice Chairman of the Board granted 
a motion of the veteran's representative to advance the case 
on the Board's docket.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2007).  

A January 2003 decision by the Board denied an initial 
evaluation in excess of 40 percent for the service-connected 
cervical spine disability.  The veteran thereupon appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  

In November 2005, the Court issued a Memorandum Decision that 
vacated and remanded the Board's decision.  

In February 2007 the Board remanded the case to the RO, via 
the Appeals Management Center (AMC) in Washington, DC for 
action in compliance with the Court's order.  

Following the issuance of the most recent Supplemental 
Statement of the Case (SSOC) in March 2008 the veteran 
forwarded to the Board additional evidence in the form of 
private medical records from NOVANT Health/Presbyterian 
Center for Pain Management dating from February 2005 to April 
2007.  The veteran's representative submitted a waiver of RO 
review, and the Board has accordingly accepted the additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800 (2007).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Since February 24, 1989, the service-connected arthritis 
of the cervical spine is shown to have been manifested by 
severe limitation of motion and function, but not by 
ankylosis.  

3.  Since February 24, 1989 the service-connected arthritis 
of the cervical spine is shown to have been manifested by 
severe intervertebral disc syndrome (IVDS), but not by 
pronounced IVDS or by qualifying incapacitating episodes 
associated with IVDS.  

4.  The service-connected cervical spine disability is not 
shown to have been by a separately ratable, compensable 
neurologic deficit.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 
percent for the service-connected arthritis of the neck since 
February 24, 1989 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 4.71a (2002-2005); 
38 C.F.R. § 4.71a including Diagnostic Codes 5290 and 5293 
(as in effect prior to September 26, 2003) and General Rating 
Formula (as in effect since September 26, 2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The issue on appeal is a "downstream" issue in which the 
RO's correspondence to the veteran prior to the rating 
decision on appeal addressed the elements for establishing 
entitlement to service connection, not the elements for 
increased rating for a service-connected disability.  

However, the AMC sent the veteran a letter in March 2007 
advising him to submit evidence showing that his arthritis of 
the neck had increased in severity, including medical 
evidence and lay evidence from persons who could describe the 
veteran's symptoms from their personal observation.  The 
veteran had an opportunity to respond before the RO 
readjudicated the claim as reflected in the most recent SSOC 
in March 2008.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the veteran has been advised of the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2007 AMC letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency, and would make reasonable efforts to get evidence and 
records not held by a Federal department or agency.  The 
letter also stated that it was the veteran's responsibility 
to give the RO enough information about the records to enable 
the RO to request them from the person or agency having 
custody.  

The March 2007 letter specifically advised the veteran, "If 
there is any other evidence of information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since this is a "downstream" claim.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the March 
2008November 2006 SSOC.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The RO notified the veteran of all applicable rating formulae 
in the SOC and SSOCs, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in the March 2007 AMC letter cited above.

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the claimant rated under a diagnostic code 
(DC) that contains the criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's and daily life (such as a specific 
measurement or test result)?  If so, do the notice letters 
provide at least general notice of that requirement?  (3) Do 
the notice letters advise the claimant that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant DCs, which typically provide a range in 
severity from 0 percent to 100 percent (depending on the 
disability involved), based on the nature of the symptoms for 
which disability compensation is being sought, their severity 
and duration, and their impact on employment and daily life?  
(4) Do the notice letters provide examples of the types of 
medical and lay evidence the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased rating - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the March 2007 AMC letter satisfies the 
requirements of Vazquez-Flores in that the letter advised the 
veteran that severity of a service-connected disability may 
be established by statements from employers as to how the 
disability affected the beneficiary's ability to work, and 
also by statements discussing symptoms from people who had 
witnessed how those symptoms affect the beneficiary.  

The Board accordingly finds that the veteran has received 
notice of the requirements for higher rating as articulated 
in Vazquez-Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's complete service treatment record (STR) is in 
the claims file.  Neither the veteran nor his representative 
has identified, and the file does not otherwise indicate, 
that there are any medical providers or other entities having 
existing records that should be obtained before the claim is 
adjudicated.  

The veteran had VA medical examination in June 2007.  The 
veteran has not asserted, and the evidence does not show, 
that his symptoms have increased in severity since that 
examination, and the Board accordingly finds that remand for 
a new VA examination is not required at this point.   See 
38 C.F.R. § 3.159(c)(4).

Finally, the veteran has been advised of his right to a 
hearing before the RO's hearing officer and/or before the 
Board, but he has not requested such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for initial 
evaluation of the service-connected arthritis of the neck.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection, February 24, 1989.  Fenderson, 
supra.  The Board's adjudication of this claim accordingly 
satisfies the requirements of Hart.  

As addressed in more detail hereinbelow, the rating criteria 
for diseases of the spine changed effective September 23, 
2002 and again on September 26, 2003.  As there is no 
indication that the revised criteria are intended to have a 
retroactive effect, the Board has the duty to adjudicate the 
claims only under the former criteria for any period prior to 
the effective dates of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective dates of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  

When evaluating musculoskeletal disabilities VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2005); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Finally, the veteran has a number of service-connected 
disabilities with symptoms that overlap those of the cervical 
spine disability on appeal, including traumatic arthritis of 
the right shoulder and residuals of shell fragment wound to 
the right ulna including laceration of the right ulnar nerve.  
The Board will not consider symptoms of these other 
disabilities in evaluating the cervical spine disability, 
since the evaluation of the same manifestation under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  

Similarly, "38 U.S.C.A. § 1155 implicitly contains the 
concept that 'the rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity' 
and would constitute pyramiding."  Astiban v. Brown, 6 Vet. 
App. 259, 261 (1994), citing Brady v. Brown, 4 Vet. App. 203 
(1993).  


Evaluation prior to September 26, 2003

The RO initially assigned a 10 percent rating for cervical 
strain pursuant to the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5290, limitation of motion of the 
cervical spine (criteria as in effect prior to September 26, 
2003).  The RO subsequently assigned a 40 percent initial 
evaluation under the provisions of DC 5293, intervertebral 
disc syndrome (IVDS) (criteria as in effect prior to 
September 23, 2002).  

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  

In this case, the maximum schedular rating under DC 5290 is 
30 percent, while rating of a disability under DC 5293 
permits evaluation at 40 percent or 60 percent.  The RO's 
action in changing the DC is accordingly to the benefit of 
the veteran.  

However, since the veteran's spinal disorder may be rated as 
either limitation of motion (DC 5290) or IVDS (DC 5293), the 
Board will consider both alternatives.  

The rating criteria of former Diagnostic Code 5290 are as 
follows.  A rating of 10 percent is assigned for a slight 
limitation of motion; a rating of 20 percent is assigned for 
a moderate limitation of motion, and a rating of 30 percent 
is assigned for a severe limitation of motion.  As noted 
above, a rating in excess of 30 percent is not available 
under DC 5290.  

Limitation of motion may be rated higher than 30 percent if 
the spine has ankylosis (complete bony fixation).  Under DC 
5287, ankylosis of the cervical spine, a rating of 40 percent 
is assigned for unfavorable ankylosis.  Under DC 5286, 
complete ankylosis of the spine, a rating of 60 percent is 
assigned for favorable angle and a rating of 100 percent is 
assigned for unfavorable angle with marked deformity and 
involvement of the major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type).  

The terms "mild," "moderate" and "severe" as used in DC 
5290 are not defined in the rating schedule.  Rather than 
applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  As a point of reference, the Board 
notes that for VA rating purposes normal range of motion of 
the cervical spine is flexion to 45 degrees, extension to 45 
degrees, lateral flexion to 45 degrees in each direction, and 
rotation to 80 degrees in each direction.  See 38 C.F.R. 
§ 4.71a, Plate V.  

Alternatively, the veteran's spine disorder may be rated for 
intervertebral disc syndrome (IVDS), DC 5293.  The rating 
criteria for this disorder changed effective from September 
23, 2002.  

The rating criteria for IVDS as in effect prior to September 
23, 2002 are as follows.  A rating of 10 percent is assigned 
for mild IVDS.  A rating of 20 percent is assigned for 
moderate IVDS with recurring attacks.  A rating of 40 percent 
is assigned for severe IVDS with recurring attacks and 
intermittent relief.  A rating of 60 percent is assigned for 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy and with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

As of September 23, 2002, the criteria of DC 5293 became as 
follows: evaluate IVDS either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

For purposes of evaluation under this diagnostic code, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  

When rating IVDS under the "incapacitating episode" method, 
the following criteria apply.  A rating of 10 percent is 
awarded for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A rating of 20 percent is awarded for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent is awarded for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A rating of 60 percent 
is awarded for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

When rating IVDS under the "chronic manifestations" method, 
orthopedic disabilities are rated using the evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Neurologic disabilities are rated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  The two evaluations are then 
combined under the guidance of 38 C.F.R. § 4.25.  

When evaluating under this diagnostic code, if IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever results in a higher evaluation for that segment.  

Specifically in regard to Intervertebral Disc Syndrome 
(IVDS), Diagnostic Code (DC) 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae; therefore, pursuant to Johnson v. Brown, 9 Vet. 
App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under this diagnostic code. 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  

Also, when a veteran has received less than the maximum 
evaluation under DC 5293 based upon symptomatology which 
includes limitation of motion, consideration must be given to 
the extent of the disability under 38 C.F.R. §§ 4.40 and 
4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
motion. VAOPGCPREC 36-97.  

Given the requirements of Fenderson, the Board has considered 
all evidence of symptoms since the effective date of service 
connection, February 1989.  

A July 1989 report of physical examination by a private 
physician states that the veteran had full rotation of the 
cervical spine from side-to-side but with discomfort on the 
extremes of rotation and extension in particular, but not too 
much problem with forward flexion.  Aside from loss of the 
ulnar nerve on the right, the veteran was neurologically 
intact in the upper and lower extremities.  The X-ray studies 
of the cervical spine revealed significant degenerative 
changes, most prominent at the C5-6 level.  

An X-ray study of the cervical spine by Presbyterian Hospital 
in April 1990 showed moderate-to-severe degenerative changes 
at the C5-7 levels inclusive, including loss of 
intervertebral disc height.  Other degenerative changes noted 
were vertebral spurring, osteophyte formation and neural 
foraminal encroachment.  

During an April 1990 examination by Coffee Neurological 
Service, the veteran complained of neck pain made worse by 
flexion and limitation of motion upon lateral rotation, 
antiflexion and retroflexion.  

On examination, the veteran's range cervical flexion was 
limited by 25 percent, left and right cervical lateral 
rotation was limited by 25 percent, and flexion was carried 
out "reasonably well."  His sensation was grossly intact.  
The examiner's impression was that of osteoarthritis or 
degenerative arthritis of the cervical spine; there is no 
indication of any disc disorder. 

A consultation by a physician at Carolina Rehabilitation 
Clinic in August 1991 records symptoms pertaining to multiple 
joints including the cervical spine.  Relevant to the 
cervical spine, the examiner noted range of motion of the 
neck was decreased by 5 degrees and there were moderate 
spasms of the paravertebral muscles in the cervical region.  
The neurological examination was normal except for absent 
sensations over the ulnar region of the right hand.  The 
examiner's impression was that of degenerative joint disease 
of the cervical spine.  

A clinical note dated in June 1993 states "things are status 
quo in the neck" as well as the arm and forearm.  There is 
no indication in the examination of current complaints 
relating to the cervical spine.  

During VA orthopedic and compensation and pension (C&P) 
examinations in August 1994, the veteran complained of 
stiffness from arthritis of the neck. An examination of the 
neck revealed limitation of motion, with active flexion to 50 
degrees, extension to 20 degrees, lateral bending to 20 
degrees left and right, and lateral rotation to 45 degrees 
left and right.  

There was muscular spasm along the paraspinal musculature and 
tenderness in the area.  Axial compression produced the pain 
at the posterior area of the neck, but there was no evidence 
of radicular symptoms with axial compression.  The X-ray 
studies showed radiological evidence of impingement and 
degenerative changes with foraminal narrowing.  The examiner 
diagnosed cervical degenerative disease with severe 
limitation of motion, most likely associated with 
degenerative changes and secondarily with muscle spasm.  

A Magnetic resonance imaging (MRI) study of the cervical 
spine by VA in May 1996 showed an impression of cervical 
spondylosis at C6-7 with hypertrophic bone changes and disc 
protrusion resulting in mild canal narrowing and bilateral 
intervertebral foramina narrowing, worse on the left than the 
right.  The reviewing medical specialist stated that this 
combination of findings is sometimes referred to as a "hard 
disc," but there was no evidence of frank disc herniation.  

A VA orthopedic outpatient clinic note dated in July 1996 
shows complaint of recurrent numbness over the dorsum of the 
left hand involving the left index and middle fingers.  The 
examination revealed normal external appearance of the 
posterior cervical region and a good range of cervical motion 
in all directions.  

The veteran's muscle strength in the left upper extremity was 
good, and there was no evidence of thenar atrophy, but 
hypoesthesia to light touch over the dorsum of the left hand 
and the left index and middle fingers was observed.  The 
examiner's impression was that of probable cervical arthritis 
with left-sided brachialgia.  

The veteran had a VA orthopedic examination in December 1996 
and complained of pain on bending and turning the neck, night 
pain, pain that radiates over the back part of the neck and 
down the upper spine, and occasional paresthesias and 
dysthesias in both upper extremities.  

On examination, the veteran's range of motion of the cervical 
spine was that of full forward flexion, extension to 
approximately 10 degrees, and lateral rotation of 15 degrees 
to the left and right.  He was noted to have pain on range of 
motion of the neck and described pain in the midportion of 
the upper back with attempts at range of motion.  

It was difficult for the examiner to tell the veteran's 
neurologic status due to the nerve injury to the right [ulnar 
nerve], but he thought the veteran did not have any 
neurological findings in reference to his neck.  The X-ray 
studies revealed moderate degenerative arthritis.  The 
examiner diagnosed chronic right neck pain with degenerative 
arthritis and residual loss of motion.  

In an addendum to the December 1996 examination report, the 
VA examiner stated that the veteran's cervical spine 
disability currently caused functional impairment in that he 
had pain on moving  his head from side-to-side, night pain 
and difficulty looking to the left and right sides.

The veteran had a VA MRI of the cervical spine in August 1997 
to rule out disc herniation at C6-7.  The interpreter's 
impression was that of mild stenosis at the levels C4-5, C5-6 
and C6-7.  A posterior spur plus disc at the C6-7 was seen; 
no signal abnormality in the adjacent spinal cord was seen.  

The veteran had a VA orthopedic examination in February 1998 
when he complained of having a constant dull, aching pain in 
the posterior cervical region radiating into the right 
shoulder and elbow.  The symptoms were affected by weather 
change, lifting objects weighing more than 10 pounds, 
increased physical activity, extension and rotation of the 
cervical spine, and working with the right arm overhead.  

The veteran reported taking oral pain medication.  An 
examination showed a normal external appearance of the 
cervical spine and range of motion limited in all directions; 
i.e., extension to 15 degrees, flexion to 20 degrees, right 
and left rotation to 20 degrees and right and left tilt to 15 
degrees.  The veteran had normal cervical shrug.  The 
examiner's diagnosis was that of cervical spondylosis C6-7 
level with mild cervical stenosis at C4-5, C5-6 and C6-7 
levels.  

The veteran had a VA examination of the spine in May 2002 and 
complained of daily aching and stiffness of the neck.  He was 
unable to find a comfortable position in which to sleep due 
to neck pain.  His neck pain was aggravated by extending the 
neck backward or turning left or right, and any degree of 
turning caused discomfort.  

The veteran reported having difficulty driving a car due to 
problems turning his head.  He was observed to walk carefully 
and hold his head somewhat stiffly, but to retain the 
appearance of a normal curvature of the posterior cervical 
spine.  His range of motion was limited to forward flexion 
and backward extension each to 20 degrees with pain.  Right 
rotation was to 15 degrees, and left rotation was to 10 
degrees, and the flex/tilt was limited to 5 degrees left and 
right.  

There was noted slight atrophy of the shoulder muscles, but 
not the neck muscles.  The veteran's muscle strength against 
resistance in turning the head was 2/5 to the left and 4/5 to 
the right, with pain.  The examiner diagnosed cervical disc 
and joint disease, traumatic arthritis and painful limited 
motion.  

On review of the medical evidence, the Board finds that the 
application of the schedular criteria in effect prior to 
September 26, 2003 does not show entitlement to an evaluation 
higher than 40 percent.  

Evaluating the disability under the criteria of DC 5290 
(limitation of motion) does not result in a higher evaluation 
because 30 percent is the maximum rating under that DC for 
severe impairment.  A higher schedular rating for limitation 
of motion under another DC requires unfavorable ankylosis 
(bony fixation) of the cervical spine, but there is no 
evidence of ankylosis to any degree.   

Similarly, an evaluation under the criteria of DC 5293 would 
not result in a higher evaluation.  The veteran's 40 percent 
rating is appropriate for "severe" IVDS.  The higher 60 
percent rating requires "pronounced" IVDS with persistent 
symptoms compatible with sciatic neuropathy and with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

In this case medical evidence shows cervical stenosis and 
disc changes that do not reflect "pronounced" IVDS.  
Further, in determining that the veteran's IVDS equitably 
more closely approximates "severe" impairment (40 percent 
disability) than "pronounced" impairment (60 percent 
disability), the Board has considered that retroactive 
application of the rating criteria in effect after September 
26, 2003, which is more specific in terms of equating 
limitation of motion by degrees with level of disability, 
would still result in a 40 percent rating (forward flexion of 
30 degrees or less, as demonstrated in the May 2002 VA 
examination).  

Alternatively, in evaluating IVDS under the criteria in 
effect after September 23, 2002, there is no evidence of any 
incapacitating episodes as defined in the revised regulation 
associated with IVDS, or any separately ratable neurological 
disorder associated with IVDS.  

The only neurological disorder shown on examination to be 
associated with the cervical spine is sensory hypoesthesia of 
the left hand, which is not a compensable disorder; he does 
not have any demonstrated loss of function due to 
neurological symptoms associated with the cervical spine 
disability.  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  The Board has therefore considered whether 
additional compensation is warranted for additional 
limitation of function for pain, weakness, fatigability, 
incoordination or lack of endurance.  

In this case, the veteran is shown to have severe limitation 
of function due to pain.  However, schedular rating itself is 
recognition that claimant's industrial capacity is impaired 
to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  The evidence does not show additional limitation of 
function to a degree not adequately compensated by the 
currently assigned 40 percent rating.  The Board notes in 
this regard that, despite the presence of pain, the 
limitation of function does not reflect the criteria for the 
next higher level of disability, and there is no medical or 
lay evidence of weakness, fatigability, incoordination or 
lack of endurance approximating the next higher disability 
level.  

In addition to the medical evidence above the Board has 
carefully considered the lay evidence submitted by the 
veteran, specifically his correspondence to VA describing his 
symptoms.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, even affording the veteran full competence and 
credibility in evaluating his symptoms, nothing in that 
correspondence tends to show entitlement to a schedular 
rating in excess of 40 percent for the period prior to 
September 26, 2003.  


Evaluation from September 26, 2003

Effective on September 26, 2003, disabilities of the spine 
are rated under a General Rating Formula for Diseases and 
Injuries of the Spine, with rating criteria pertinent to the 
cervical spine, as follows.  

A rating of 10 percent is assigned for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees.  A rating of 20 percent is assigned for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees.  A rating of 30 percent is assigned 
for forward flexion of the cervical spine 15 degrees or less, 
or favorable ankylosis of the entire cervical spine.  A 
rating of 40 percent is assigned for unfavorable ankylosis of 
the entire cervical spine.  A rating of 100 percent is 
assigned for unfavorable ankylosis of the entire spine.  

The above criteria are applied with and without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a.

Intervertebral disc syndrome (IVDS) is evaluated under DC 
5243 either under the General Rating Formula or under the 
Formula for Rating IVDS Based on Incapacitating Episodes, 
whichever results in the higher evaluation.  As in the 
previous rating criteria, an "incapacitating episode" is 
defined as a period of acute signs and symptoms that require 
bed rest prescribed by a physician and treatment by a 
physician, and the rating criteria are unchanged.  

The file contains an April 2005 report of examination by a 
private physician.  The veteran complained of having chronic 
neck pain and chronic severe low back pain, with the low back 
pain much worse than the neck pain.  His neck pain reportedly 
radiated into the right shoulder and was greatly ameliorated 
by home cervical traction and by use of a cervical pillow.  

The private examiner noted that an MRI at University Hospital 
in July 2004 had revealed multilevel cervical spondylosis 
superimposed on diffuse idiopathic cervical stenosis, with 
moderate-to-severe central canal stenosis at C4-5, C5-6, C6-7 
and C7-T1.  

On examination, the cervical spine was noted to be nontender; 
left lateral rotation was limited to 70 degrees; extension of 
the neck was "greatly limited," and lateral flexion was 
"severely limited bilaterally."  The neurological 
examination showed that motor strength in the left upper 
extremity was 5/5 throughout with normal tone and bulk; 
sensory testing showed a severe decrease in light touch and 
pinprick in the right hand but normal in the left upper 
extremity.  The examiner's impression was that of chronic 
neck pain with history of severe cervical stenosis.  

The VA outpatient notes dating from July-September 2005 
showed treatment for (nonservice-connected) congenital severe 
lumbar stenosis with thecal sac obliteration, sacroiliac 
dysfunction and pyriformis syndrome with resulting neural 
claudication, and for (service-connected) severe cervical 
canal stenosis.  He received epidural injections for lumbar 
pain management; there is no indication of management efforts 
for cervical pain.  

The treatment notes from a Chiropractic Clinic in September 
2005 show complaint of problems in the neck, low back and 
right knee.  Specific to the neck, the veteran reported 
having had long-term neck pain that occasionally involved the 
right upper extremity, with stiffness and limitation of 
motion due to pain.  

On examination, the neck showed muscular tautness with some 
discomfort to palpation; and the cervical range of motion was 
restricted in all planes but most restricted in lateral 
bending, bilaterally.  The upper extremity reflexes were 
normal except where disrupted by the shrapnel wound injury; 
there was no dysdiodochokinesia noted in the upper 
extremities or signs of an upper motor neuron lesion.  The 
examiner's impression was that of chronic neck pain due to 
myofascial inflammation with underlying cervical stenosis.  

The veteran had a VA examination in January 2006 in support 
of a claim for aid and attendance benefits.  The examination 
was directed at functional impairment in daily living.  

The VA examiner noted that the veteran had marked functional 
restriction of the right upper extremity secondary to the 
service-connected shell fragment wound with ulnar nerve 
involvement, but there no indication of neurological 
impairment associated with the cervical spine.  The examiner 
noted "some limitation" of the cervical and lumbar spine 
due to pain, but no deformity.  

The treatment records from a Pain Clinic from the period of 
February 2005 through April 2007 show trigger point 
injections and nerve blocks to address chronic pain in the 
lumbar spine (February and March 2005), right elbow and right 
shoulder (March, April and May 2006), right shoulder (July 
2006), left neck and left shoulder (October 2006), and 
cervical spine (December 2006, February 2007 and April 2007 - 
normal range of motion on examination but point tenderness to 
palpation).  The diagnosis regarding the cervical spine was 
that of cervical myalgias, chronic narcotic management and 
chronic myofascial pain syndrome.

The veteran had a VA examination of the spine in June 2007 
and reported having constant, although actually intermittent, 
cervical pain (the pain comes-and-goes, but comes-and-goes 
every few minutes so that it is present almost constantly).  
He reported pain radiating particularly down the right side 
of the neck into the right shoulder and right arm, but 
occasionally down the left.  Because of recent flare-up of 
pain in the right side of the neck he was recently treated in 
a pain clinic with six injections of medication for diagnosed 
myofascial pain.  

The veteran reported increase in pain with movement of the 
head and neck, especially twisting motions as with driving a 
car.  He denied recent hospitalizations or physician-ordered 
bed rest.  He had difficulty with daily activities due to 
problems with the right hand, which were noted to be 
unrelated to the cervical spine disability.  

On examination, the veteran's neck was normal in appearance.  
He complained of minimal tenderness to palpation on the right 
side of the neck; this was not present in the left side.  He 
also complained of pain with movement of the head.  

The veteran's range of motion was that of flexion to 50 
degrees, left rotation to 10 degrees, right rotation to 20 
degrees, lateral bending left and right to 15 degrees each, 
and backward extension to 20 degrees, all with pain.  
Repeated testing did not change the range of motion.  

A neurological examination was essentially normal for motor 
and sensory function.  The veteran had normal perception of 
light touch over the neck, trapezii and upper arms, 
bilaterally.  The examiner did not test the hands due to the 
shell fragment damage to the right hand and forearm.  

The VA examiner noted that strength in the arms, sensation in 
the arms, and reflexes in the upper extremities were all 
unremarkable.  The examiner diagnosed degenerative disc 
disease and degenerative joint disease of the cervical spine 
with residuals.  

On review of the evidence, the Board finds that the veteran's 
symptoms referable to the service-connected cervical spine 
disability from September 26, 2003 do warrant a rating higher 
than 40 percent under the General Rating Formula for Diseases 
and Injuries of the Spine.  

On the basis of limitation of motion, a rating in excess of 
30 percent is not warranted under the General Rating Formula, 
absent a showing of ankylosis.

On the basis of IVDS, there is no evidence of incapacitating 
episodes, so the disability is based on limitation of motion.  
As noted, the criteria for a rating in excess of 30 percent 
are not met.  Further, there is no evidence in VA or private 
medical records of a diagnosed neurological disability 
associated with the service-connected cervical spine disorder 
for which a separate, compensable rating is assignable.  

The Board has considered the application of VA regulations 
regarding pain, to include the DeLuca factors, and finds that 
the criteria for additional compensation are not met.  

The General Rating Formula is for application with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease; see 38 C.F.R. § 4.71a.  

Further, the veteran's current 40 percent evaluation is 10 
percent higher than strict schedular rating would warrant, 
which represents adequate compensation for any additional 
limitation of function.  

In addition to the medical evidence, the Board has carefully 
considered the lay evidence submitted by the veteran, 
specifically his correspondence to VA describing his 
symptoms.  

As noted, a layperson is competent to testify in regard to 
the onset and continuity of symptomatology.  Heuer, 7 Vet. 
App. at 384; Falzone  8 Vet. App. at 403; Caldwell, 1 Vet. 
App. 466.  However, even affording the veteran full 
competence and credibility in describing his symptoms, 
nothing in that correspondence tends to show entitlement to a 
schedular rating in excess of 40 percent for the period from 
September 26, 2003.  


Benefit of the Doubt Rule

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  On this record, the benefit-of-the-doubt 
rule cannot be applied to the advantage of the veteran.  
Gilbert, 1 Vet. App. at 55; Ortiz, 274 F.3d 1361.  

The Board accordingly finds that an initial rating higher 
than 40 percent for the service-connected cervical spine 
disability must be denied.   



ORDER

An evaluation in excess of 40 percent for the service-
connected arthritis of the neck from February 24, 1989 is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


